Case 1:17-cv-00289-JMS-MJD Document 282 Filed 01/02/20 Page 1 of 6 PageID #: 3527




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 MICHAEL RAY STAFFORD, et al.                           )
                                                        )
                               Plaintiffs,              )
                                                        )
                          v.                            )      No. 1:17-cv-00289-JMS-MJD
                                                        )
 ROBERT E. CARTER, JR., et al.                          )
                                                        )
                               Defendants.              )

                                               ORDER

          On August 9, 2019, the parties filed a Stipulation to Enter into Settlement Agreement.

   Dkt. 251. On October 15, 2019, the Court held a fairness hearing pursuant to Rule 23(e) of the

   Federal Rules of Civil Procedure. On October 22, 2019, the parties filed an amended Stipulation

   to Enter into Settlement Agreement (“Stipulated Settlement Agreement”). Dkt. 268. Having

   considered the Stipulated Settlement Agreement, the reports of class counsel, and the arguments

   of counsel at the fairness hearing and the record in this matter,

          IT IS HEREBY FOUND that:

          1. This action was filed on January 27, 2017, by three inmates incarcerated in the Indiana

   Department of Correction (“IDOC”), who alleged that Defendants failed to provide medical

   treatment for chronic Hepatitis C “(“HCV”) that met the recognized standard of care in the United

   States and that this failure violated the Eighth Amendment to the United State Constitution, Title

   II of the Americans with Disabilities Act, as amended, 42 U.S.C. § 12131 et seq. (the “ADA”),

   and the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 791 et seq. (the “Rehabilitation

   Act”). Dkts. 1, 39.

         2. On September 15, 2017, Plaintiffs moved for class certification pursuant to Fed. R. Civ.



                                                    1
Case 1:17-cv-00289-JMS-MJD Document 282 Filed 01/02/20 Page 2 of 6 PageID #: 3528




  P. 23(b)(2), seeking only injunctive and declaratory relief for the class. Dkt. 99 at 2; Dkt. 100 at 1-2.

          3. On February 21, 2018, the Court certified this case as a class action with respect to the

  Eighth Amendment, ADA, and Rehabilitation Act claims. Dkt. 148. The Court later amended the

  class to be comprised of: “all current and future prisoners in IDOC custody who have been

  diagnosed, or will be diagnosed, with chronic HCV, and for whom treatment with DAA medication

  is not medically contraindicated.” Dkt. 186 at 43. The Court also decertified the class with respect

  to the ADA and Rehabilitation Act claims. Id.

          4. On September 13, 2018, the Court granted Plaintiffs’ motion for summary judgment as

   to Defendants’ liability on the Eighth Amendment claim. Id.

          5. The Stipulated Settlement Agreement is designed to settle all pending matters in this

  litigation.

          6. The Court has jurisdiction over the subject matter of this action and over all the parties,

  including the members of the certified class.

          7. The class has been given proper and adequate notice of the proposed resolution of this

  case through the Stipulated Settlement Agreement. This notice was given as required by the Court’s

  orders of August 13, 2019. Dkt. 257. The notice invited class members to notify class counsel as to

  any objections to, or comments on, the proposed Stipulated Settlement Agreement. Additional

  notice was given pursuant to the Court’s order regarding attorney fees and costs. Dkt. 265. These

  notices provided sufficient notification of these proceedings and of the proposed settlement and

  included information regarding the procedures for making comments. The notice to the class fully

  satisfies the requirements of Rule 23 of the Federal Rules of Civil Procedure and the requirements

  of due process.

          8. On October 4, 2019, class counsel filed their Report to the Court Following Notice to




                                                      2
Case 1:17-cv-00289-JMS-MJD Document 282 Filed 01/02/20 Page 3 of 6 PageID #: 3529




  Class with comments from class members who replied to the notice. Dkt. 263. Class counsel filed

  an additional report following the second notice regarding attorneys’ fees and costs. The Court has

  reviewed the comments.

         9. Following the standards established by Fed. R. Civ. P. 23 and Synfuel Technologies, Inv.

  v. DHL Express, Inc., 463 F.3d 646, 653 (7th Cir. 2006), the Court finds that the Stipulated

  Settlement Agreement and the ultimate dismissal of this action as contemplated by it, to be fair,

  reasonable, and adequate for the following reasons:

         a. The purpose of this litigation was to obtain medical treatment for IDOC inmates with

             chronic HCV that meets the recognized standard of care in the United States. The

             Stipulated Settlement Agreement provides that all class members will receive such

             treatment, which will be phased in by July 1, 2023. Those inmates with higher-stage

             progression and fibrosis, as measured by APRI or Fibroscan scores, will be treated

             first. The DAA treatment will be phased in based on the individual class member’s

             HCV progression and fibrosis score, which will be re-evaluated every 90 days. The

             Stipulated Settlement Agreement is fair and reasonable because it ensures treatment

             for all class members while maximizing the IDOC’s ability to timely treat higher-stage

             class members. Class members with less than four months left on their sentence will

             not be guaranteed treatment because DAA drug treatment takes 12 weeks plus time to

             prepare the patient for treatment. However, these members will be eligible for

             treatment under Medicaid (if they are otherwise eligible for Medicaid) upon their

             release, and the IDOC will apply for Medicaid on their behalf. The Stipulated

             Settlement Agreement is contingent upon the Indiana General Assembly providing

             adequate funding to treat class members with an APRI score of less than 0.7: if it does

             not, this case will be re-opened and proceed on the merits. The Stipulated Settlement


                                                   3
Case 1:17-cv-00289-JMS-MJD Document 282 Filed 01/02/20 Page 4 of 6 PageID #: 3530




             Agreement provides necessary flexibility to meet the future needs of class members by

             allowing for the case to be re-opened and to proceed on the merits should the IDOC

             not request an appropriation, should the IDOC not obtain an appropriation, or should

             the Health Care Services Directive not be revised. Thus, it appears to the Court that

             the proposed Stipulated Settlement Agreement accomplishes the litigation goals of the

             Class. Given the current status of the case, the Court finds that the comparison of the

             strength of Plaintiffs’ case balanced against the Stipulated Settlement Agreement,

             renders the proposed settlement fair, reasonable, and adequate.

        b.   The complexity, length, and expense of continued litigation weigh in favor of finding

             that the Stipulated Settlement Agreement is fair, reasonable, and adequate. Given the

             provisions of the Stipulated Settlement Agreement, continued litigation would require

             a hearing on the motion for permanent injunction, implementation of any potential

             injunction ordered by the Court, and a potential appeal. Additionally, protracted

             litigation may impede the speed with which class members obtain treatment. The

             Stipulated Settlement Agreement allows Plaintiffs to re-open this action if the General

             Assembly does not provide the necessary funding, if the Defendants do not request the

             appropriate funding, or if they fail to revise their policies; and it allows Plaintiffs to

             move to enforce the settlement for any other failure to comply with the Stipulated

             Settlement Agreement. Dkt. 268 at 13-15. Further, Defendants will provide Plaintiffs’

             counsel with updated records concerning the treatment status of class members every

             90 days. Plaintiffs’ counsel will monitor those records and will bring questions and

             concerns to the attention of Defendants, the IDOC, and its medical vendor. These

             additional safeguards further demonstrate that the Stipulated Settlement Agreement

             is fair, reasonable, and adequate.


                                                    4
Case 1:17-cv-00289-JMS-MJD Document 282 Filed 01/02/20 Page 5 of 6 PageID #: 3531




         c. As indicated, the Court has reviewed the reports filed by Plaintiffs’ counsel concerning

             the comments of inmates who have responded to the notice of the proposed Stipulated

             Settlement Agreement and has reviewed the comments that have been filed. The Court

             notes that few prisoners actually object to the settlement itself, and that many want

             the appropriate treatment, but they want it as quickly as possible. The Court is

             confident that Plaintiffs’ counsel will monitor the implementation of this agreement

             and will bring to defense counsel’s and the medical provider’s attention the cases of

             inmates who believe they should receive treatment more expeditiously. In short, the

             Court does not find the level of opposition to the Stipulated Settlement Agreement to

             be sufficient for the Court to question that it is a fair, reasonable, and adequate

             resolution of this matter. Objections to the Stipulated Settlement Agreement are

             overruled.

         d. There is no evidence of any collusion between the parties entering into the Stipulated

             Settlement Agreement. The settlement was arrived at only after lengthy discovery,

             extensive briefing, and lengthy negotiations. The Court is satisfied that the Stipulation

             is the result of arms-length negotiations.

         e. The class is represented by counsel who are experienced in litigation concerning prison

             conditions, and the attorneys’ fees and costs are reasonable.

                                               Conclusion

         For the foregoing reasons, the Court finds that the Stipulated Settlement Agreement is a

  fair, reasonable, and adequate resolution of this matter. It is therefore ordered that the Stipulated

  Settlement Agreement, dkt. [268], is approved and will remain actively in effect until July 1,

  2025. Plaintiffs’ motion for attorneys’ fees and costs, dkt. [270], is granted.

         It is further ordered that, as all claims have been resolved against all parties, the action shall


                                                     5
Case 1:17-cv-00289-JMS-MJD Document 282 Filed 01/02/20 Page 6 of 6 PageID #: 3532




  be closed.

         The Court retains jurisdiction to enforce the Stipulated Settlement Agreement or to re-open

  this action to be resolved on the merits should the IDOC not request an appropriation, should the

  IDOC not obtain an appropriation, or should the Health Care Services Directive not be revised.

  See Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 381 (1994) (“the parties’

  compliance with the terms of the settlement contract . . . may, in the court’s discretion, be one of

  the terms set forth in the order”); Pearson v. Target Corp., 893 F.3d 980, 983 (7th Cir. 2018).

         IT IS SO ORDERED.




                  Date: 1/2/2020




  Distribution:

  Electronically-Registered Counsel




                                                   6
